Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to a restriction requirement that was mailed December 14, 2021. An election was made without traverse, February 3, 2022, electing examination of group I, consisting of claims 1-6 and 11. Group II, consisting of claims 7-10 was NOT elected. Claims 1-6 and 11 are now pending in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation "the outside”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minkovich et al. (US 2018/0124066 A1).

With respect to claim 1, Minkovich discloses a data transfer management system managing transfer of data from a transfer source belonging to an environment where handling of data is regulated to an external transfer destination (Abstract and [0038], allow or deny access to content on cloud platform based on location of user), 
wherein data to be transferred is sequential transfer data sequentially transferred to the outside when the data is not wholly present in the environment ([0038], sending data to mobile device in cloud-based storage system), 
the data transfer management system comprising:
a storage portion storing information ([0031], cloud-based platform for storing content); and
a processor portion connected to the storage portion and capable of performing predetermined processing ([0071]-[0072], CPU and data processor),
wherein the processor portion determines permissibility of transfer of the data to be transferred to the transfer destination based on personal information included in a data source on which the data to be transferred is based, contents of processing 
With respect to claim 2, Minkovich discloses the data transfer management system according to Claim 1,
wherein the storage portion stores compliance status management information indicating a status of compliance required for adhering to a rule related to transfer of data including personal information from the transfer source to the transfer destination ([0067]-[0069], determining what is needed to grant content access to a user), and
wherein the processor portion determines permissibility of transfer of the data to be transferred based on personal information included in a data source on which the data to be transferred is based, contents of processing performed on the data source, an execution result of the processing on the data source, and the compliance status management information ([0041] and [0067]-[0069], determining what is needed to grant content access to a user).
With respect to claim 3, Minkovich discloses the data transfer management system according to Claim 1, wherein the processor determines permissibility of transfer of the data to be transferred with contents of processing on the data to be transferred at the transfer destination further included ([0041], [0067], [0069], and claim 1).
With respect to claim 4, Minkovich discloses the data transfer management system according to Claim 1, wherein a status of compliance required for adhering to a rule related to transfer of data including personal information to the transfer destination includes a status of compliance required at the transfer source and a status of 
With respect to claim 5, Minkovich discloses the data transfer management system according to Claim 1, wherein the processor stores a log of processing of transfer of the data to be transferred to the transfer destination ([0084]).
With respect to claim 11, Minkovich discloses a data transfer management method by a data transfer management system managing transfer of data from a transfer source belonging to an environment where handling of data is regulated to an external transfer destination (Abstract and [0038], allow or deny access to content on cloud platform based on location of user),
wherein data to be transferred is sequential transfer data sequentially transferred to the outside when the data is not wholly present in the environment ([0038], sending data to mobile device in cloud-based storage system),
the method comprising:
determining permissibility of transfer of the data to be transferred based on personal information included in a data source on which the data to be transferred is based, contents of processing performed on the data source, and an execution result of the processing on the data source ([0041], [0067], [0069], and claim 1, determining whether a user is granted or denied access to data based on the user’s location).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minkovich et al. (US 2018/0124066 A1), in view of Ibikunle et al. (US 2015/0019254 A1).

With respect to claim 6, Minkovich discloses the data transfer management system according to Claim 1, comprising: 
a transfer management device including the storage portion and the processor portion ([0038] and Figure 10B); 
a terminal computer communicatively connected with the transfer management device ([0038] and Figure 10B); and
wherein the terminal computer:
identifies an environment to which the transfer management device belongs based on the network setting information and the GPS coordinates received from the mobile terminal ([0041] and [0043], setting geographic region where access to content is allowed), and
sets the identified environment as an environment of the transfer source on the transfer management device ([0041] and [0043], setting geographic region where access to content is allowed), and
wherein the transfer management device determines permissibility of transfer of the data to be transferred from the set transfer source ([0041], [0067], [0069], and claim 
Minkovich does not explicitly teach:
a mobile terminal capable of picking up an image and further capable of acquiring GPS coordinates of the mobile terminal itself,
wherein the terminal computer displays an image including network setting information of the transfer management device,
wherein the mobile terminal:
picks up the image and acquires network setting information included in the image;
is capable of accepting a user’s correction to the network setting information; and
transmits the network setting information that was corrected by a user or the network setting information that was not corrected by a user and the GPS coordinates of the mobile terminal itself to the terminal computer;
However, Ibikunle discloses:
a mobile terminal capable of picking up an image and further capable of acquiring GPS coordinates of the mobile terminal itself ([0010], capturing image and physical location associated with remote access device),
wherein the terminal computer displays an image including network setting information of the transfer management device ([0041], device specific data 345 includes other information to be provided when creating/updating personal health information),
wherein the mobile terminal:

is capable of accepting a user’s correction to the network setting information ([0064], receiving additional location information from a user); and
transmits the network setting information that was corrected by a user or the network setting information that was not corrected by a user and the GPS coordinates of the mobile terminal itself to the terminal computer ([0064]);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Minkovich with the teachings of Ibikunle and correcting network setting information by a user, in order to allow a user to update its location information for a more precise location determination when requesting access to restricted content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        February 11, 2022